Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lane (US 5873549 A).
Regarding Claims 56-63 Lane discloses:
A method for operating a space launch vehicle, the method comprising:
directing thrust from a nozzle (19) of a launch vehicle to lift the launch vehicle (“Launch vehicle 10 normally operates in a nose-forward orientation”; Column 3 Line 35), the launch vehicle having an upper end (14), a lower end (18), and a vehicle axis (84) extending between the upper and lower ends, the upper end being above the lower end during launch (the orientation shown in Fig. 1);
subsequent to launch, directing the launch vehicle to descend and land with the lower end below the upper end (86); and
while the lower end leads the upper end (“in rearward flight”; Column4 Line 19) during descent shifting (during 74 and 80 and as described by “then signals the actuating apparatus to extend both flaps 38a and 38b so as to stabilize”; Column 4 Line 20) a center of pressure of the launch vehicle from a first position to a second position via an exposed surface (entire outer surface of nose cone in Fig. 3), wherein the first position is located between a center of gravity of the vehicle and the lower end (as required by “order to stabilize the flight path and orientation of reusable launch vehicle 10 as shown at reentry stage 72”; Column 3 Line 53), wherein the second position is located between the center of gravity and the upper end (as required by “extend both flaps 38a and 38b so as to stabilize the flight path as shown at descent stage 86”; Column 4 Line 20), and wherein the exposed surface is carried toward the upper end (See location of 38 in Fig. 4), the exposed surface describing a first cross- sectional area generally normal to the vehicle axis toward the upper end during descent, the vehicle having a second cross-sectional area generally normal to the vehicle axis toward the lower end, the second cross-sectional area being less than the first cross-sectional area (small pointy cone, then larger inverted cone; see sequence in Fig. 4).
The examiner notes, in order for the launch vehicle to be stable as described by Lane, the center of gravity and center of pressure MUST be in the relative locations as claimed. This is inherent to rocket stability.

57. (New) The method of claim 56 wherein the exposed surface includes a deployable element (38a-d), and wherein shifting the center of pressure includes moving the deployable element from a stowed position (at 72) to a deployed position (at 86).

58. (New) The method of claim 56 wherein the exposed surface includes a deployable element, and wherein shifting the center of pressure includes moving the deployable element from a stowed position to a deployed position while the upper end remains above the lower end (as part of step 80).

59. (New) The method of claim 56 wherein the exposed surface includes a translating element (68; translates relative to 64) that is movable between a first position toward the lower end of the vehicle and a second position toward the upper end of the vehicle (since it is angled downward, see Fig. 2), and wherein shifting the center of pressure includes translating the element from the first position to the second position (68 and 64 move with 38a-d).

60. (New) The method of claim 56, further comprising directing thrust from the nozzle to decelerate (“operation of vehicle engines 19 so as to regulate the descent and touchdown velocities of vehicle 10”; Column 4 Line 53) the launch vehicle as the launch vehicle descends with the upper end above the lower end.

61. (New) The method of claim 56 wherein shifting the center of pressure of the launch vehicle includes pivoting (about 40) the exposed surface relative to the launch vehicle.

62. (New) The method of claim 56 wherein shifting the center of pressure of the launch vehicle includes pivoting the exposed surface outwardly (as shown in Fig. 4) relative to the vehicle axis.

63. (New) The method of claim 56, further comprising controlling the vehicle during descent (“described at reentry stage 72 as being provided by rear flaps 24,”; Column 3 Line 59) by movement of one or more fins (24) positioned toward the lower end and separate from the exposed surface.

The remaining apparatus claims, 23-55 use the same elements as described above in the method steps, including a controller (“a flight control computer (not shown)”; Column 2 Line 35), and so the same elements and reasoning is applied to Claims 23-55.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the Lane reference does not disclose shifting the center of pressure during descent in which the lower end is below the upper end. And then goes on to say that Lane is silent on the locations of a center of pressure or gravity. This is not true since Lane discloses stabilized flight which is defined in aerodynamics as the center of gravity being ahead of the center of pressure. See NASA’s website         https://www.grc.nasa.gov/www/k-12/rocket/rktstab.html

    PNG
    media_image1.png
    394
    167
    media_image1.png
    Greyscale

The steps laid out by Lane first have the rear flaps retract to destabilize the rocket, then it begins to flip as it becomes nose up, then flaps 38 are used to control the nose up flair with eventual fully flipped rotation, and then finally, after the rocket is in rearward flight, the flaps 38 are fully opened to initiate stable flight. In column 4 Line 20 Lane details the end of this sequence which meet the newly added claim langue: “the vehicle is in rearward flight. The flight control computer then signals the actuating apparatus to extend both flaps 38a and 38b so as to stabilize the flight path”. Since the flight is stabilized we know the location of the center of gravity and pressure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642